SHARE EXCHANGE AGREEMENT
 
BY AND AMONG
 
WEBXU, INC.,
 
LOT6 MEDIA, INC.,
 
AND
 
EVOLVED TECHNOLOGY, LLC, AND ITS SOLE OWNER RYAN POELMAN
 
 
Dated:  NOVEMBER 14, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT, dated as of November 14, 2011 (this “Agreement”),
by and among WEBXU, INC., a corporation incorporated in the State of Delaware
(“WEBXU”), on the one hand; and LOT6 MEDIA, INC. (“LOT 6”), a Delaware
corporation, and EVOLVED TECHNOLOGY, LLC, a Utah limited liability company, by
and through its sole owner RYAN POELMAN, an individual (the “LOT 6 Shareholder”)
on the other hand.  Each of LOT 6, the LOT 6 Entities and the LOT 6 Shareholder
is sometimes individually referred to herein as a “LOT 6 Party,” and
collectively as the “LOT 6 Parties.”  Each of WEBXU and the WEBXU Entities is
sometimes individually referred to as a “WEBXU Party” and collectively as the
“WEBXU Parties”. Each of the Parties to this Agreement is individually referred
to herein as a “Party” and collectively as the “Parties.”  Capitalized terms
used herein that are not otherwise defined herein shall have the meanings
ascribed to them in Exhibit A hereto.
 
RECITALS
 
A.           The LOT 6 Shareholder is the owner of and have good and valid title
to all of the issued and outstanding shares of LOT 6 (the “LOT 6 Shares”), free
and clear of any Liens.
 
B.           The Board of Directors of WEBXU believes it is advisable and in the
best interests of WEBXU and its stockholders that WEBXU acquire the LOT 6 Shares
from the LOT 6 Shareholder (the “Share Exchange”) pursuant to the terms of this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I
 
Share Exchange; Closing
 
Section 1.1             Exchange of Shares.  Upon the terms and subject to the
conditions of this Agreement, and in reliance on the representations and
warranties set forth herein, at the Closing, the LOT 6 Shareholder agrees to
convey, assign, transfer and deliver to WEBXU, and WEBXU agrees to acquire from
the LOT 6 Shareholder, all of the LOT 6 Shareholder’s right, title and interest
in the LOT 6 Shares owned of record or beneficially by the LOT 6 Shareholder,
free and clear of any Liens.  Schedule 1.1 hereto sets forth the number and type
of “LOT 6 Shares” that the LOT 6 Shareholder will convey, assign, transfer and
deliver to WEBXU hereunder subject to the terms of this Agreement.  In exchange
for the LOT 6 Shares, at the Closing, WEBXU shall sell, issue and deliver to the
LOT 6 Shareholder one million (1,000,000) shares of WEBXU common stock (the
“Transaction Shares”) free and clear of all Liens, subject to the terms and
conditions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2             Additional Consideration.  At and after the Closing, the
LOT 6 Shareholder will be eligible for payment of all or a portion of the
additional consideration in the form of a note and common stock (the “Additional
Consideration”) pursuant to the terms of this Section 1.2. WEBXU will calculate
the portion, if any, of the Additional Consideration earned based as follows:
 
(a)           At Closing, WEBXU shall deliver a note payable to LOT 6
Shareholder in the amount of Five Million Dollars ($5,000,000) payable  no later
than six (6) months after the Closing in a form attached hereto as Exhibit B
(the “Note”).  WEBXU agrees to notify LOT 6 Shareholder at least seven (7) days
in advance of its intention to make payment on this Note. LOT 6 Shareholder
shall have no later than seven (7) days from the date of such notice to notify
WEBXU that it wishes to be paid a portion of the Note Amount not to exceed fifty
percent (50%) of the Note Amount in common stock of WEBXU.  To calculate the
number of shares to be provided in lieu of cash, WEBXU and LOT 6 Shareholder
agree that the price of each share of common stock of WEBXU shall be set at the
volume weighted average price of the common stock of WEBXU traded on the Trading
Market on which WEBXU’s common stock is then listed or quoted as reported by
Bloomberg L.P. averaged over the twenty trading days immediately prior to
issuance of the common stock (“Average VWAP”). The Company shall not be required
to issue certificates representing fractional shares.  In the event that WEBXU
fails to pay the Note in full by the maturity date, then LOT 6 Shareholder’s
sole remedy in such event, unless otherwise expressly agreed upon by both
parties, shall be to request rescission of the entire transaction, in which
event LOT 6 Shareholder shall surrender to WEBXU all Shares received hereunder
and WEBXU shall surrender to LOT 6 Shareholder all Lot 6 Shares received.
 
(b)           In the event that WEBXU fails to pay the Note in full within the
time frames set forth below, then WEBXU shall issue and promptly deliver to LOT
6 Shareholder the following additional Shares of WEBXU common stock:
 
(i)           If the Note is not paid in full within thirty (30) days of
Closing, then LOT 6 Shareholder shall be issued one million (1,000,000)
additional Shares of common stock of WEBXU;
 
(ii)           If the Note is not paid in full within sixty (60) days of
Closing, then LOT 6 Shareholder shall be issued one million  (1,000,000)
additional Shares of common stock of WEBXU;
 
(iii)           If the Note is not paid in full within ninety (90) days of
Closing, then LOT 6 Shareholder shall be issued seven hundred fifty thousand
(750,000) additional Shares of common stock of WEBXU; and
 
(iv)           If the Note is not paid in full within one hundred twenty (120)
days of Closing, then LOT 6 Shareholder shall be issued seven hundred fifty
thousand (750,000) additional Shares of common stock of WEBXU.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           For the first 12 months from Closing (the “First Year Measurement
Period”), any Additional Consideration shall be calculated as follows:
 
(i)           If the Net Income on a GAAP basis for LOT 6 for the first twelve
(12) months from Closing is equal to or greater than $3,000,000, then LOT 6
Shareholder shall earn Additional Consideration of $5,000,000.
 
(ii)           LOT 6 Shareholder shall also earn Additional Consideration of two
times the amount by which the LOT 6’s Net Income on a GAAP basis for the first
twelve (12) months from Closing exceeds $4,500,000 (the “First Year Floor”).  If
LOT 6 Net Income on a GAAP basis exceeds the First Year Floor, then the maximum
Additional Consideration that can be earned pursuant to this subsection (ii)
during the First Year Measurement Period is $7,500,000.
 
(iii)           Any Additional Consideration earned for the First Measurement
Period shall be payable within 60 days from the end of the First Year
Measurement Period.   Upon notice from WEBXU that such Additional Consideration
has been earned, LOT 6 Shareholder will have an option for one (1) week to take
up to 50% of this Additional Consideration in shares of common stock of WEBXU
priced at the Average VWAP.
 
(d)           For the second 12 months from Closing (the “Second Year
Measurement Period”), any Additional Consideration shall be calculated as
follows:
 
(i)           If the Net Income on a GAAP basis for LOT 6 for the second twelve
(12) months from Closing is equal to or greater than $5,000,000, then LOT 6
Shareholder shall earn Additional Consideration of $4,000,000.
 
(ii)           LOT 6 Shareholder shall also earn Additional Consideration of two
times the amount by which the LOT 6’s Net Income on a GAAP basis for the second
twelve (12) months from Closing exceeds $6,000,000 (the “Second Year
Floor”).  If LOT 6 Net Income on a GAAP basis exceeds the Second Year Floor,
then the maximum Additional Consideration that can be earned pursuant to this
subsection (ii) during the Second Year Measurement Period is $7,500,000.
 
(iii)           Any Additional Consideration shall be payable within 60 days
from the end of the Second Year Measurement Period.   Upon notice from WEBXU
that such Additional Consideration has been earned, LOT 6 Shareholder will have
an option for one (1) week to take up to 50% of this Additional Consideration in
shares of common stock of WEBXU priced at the Average VWAP.
 
(e)           Within forty five (45) days of Closing, WEBXU shall provide Lot 6
Shareholder with a final calculation of the Net Working Capital balance (as
defined in Section 2.8) as of Closing.  WEBXU shall promptly thereafter deliver
an interest-free promissory note to Lot 6 Shareholder in the amount of the final
Net Working Capital balance.  The terms of the note, including the length of
time for repayment, shall be negotiated in good faith by the parties with the
understanding that the amount and timing of principal payments shall be
reasonable in light of the then current economics of the Lot 6 Media, with
payment in full due no later than seven (7) months after the Closing Date or
upon payment of the Note, whichever is sooner.  In the event that additional
working capital shall be necessary for the business, then the parties agree that
any additional sums advanced for working capital shall be repaid on the same
terms as the Net Working Capital.  WEBXU shall notify Lot 6 Shareholder in
writing at least one (1) week before making any payment on the note of its
intention to make payment.  LOT 6 Shareholder will have an option for one (1)
week to take in lieu of cash up to 50% of the note in shares of common stock of
WEBXU priced at the Average VWAP.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.3             [Intentionally Omitted.]
 
Section 1.4             Closing.  The Closing (the “Closing”) of the Share
Exchange and the other transactions contemplated hereby (the “Transactions”)
shall take place at the offices of Richardson & Patel, LLP, 1100 Glendon Avenue,
8th Floor, Los Angeles, California 90024 commencing at 9:00 a.m. local time on
the business day following the satisfaction or waiver of all conditions and
obligations of the Parties to consummate the Transactions contemplated hereby or
on such other date and at such other time as the Parties may mutually determine
(the “Closing Date”).
 
Section 1.5             Deliveries of the Parties.  At the Closing, (i) the LOT
6 Parties (directly and/or through their nominees) shall deliver to the WEBXU
Parties all stock certificates representing the LOT 6 Shares duly endorsed (or
with executed stock powers) so as to make WEBXU the sole owner thereof, together
with the various certificates, instruments, agreements and documents referred to
in Section 8.2 below, and (ii) the WEBXU Parties shall deliver to the LOT 6
Parties the various other certificates, instruments, agreements and documents
referred to in Section 8.1 below.
 
Section 1.6             Further Assurances.  Subject to the terms and conditions
of this Agreement, at any time or from time to time after the Closing, each of
the Parties shall execute and deliver such other documents and instruments,
provide such materials and information and take such other actions as may be
commercially reasonable, to the extent permitted by law, to fulfill its
obligations under this Agreement and to effectuate and consummate the
Transactions.
 
Section 1.7             Tax Treatment.  The Parties intend the Share Exchange to
be treated as a tax-free reorganization under Section 368(a) of the Internal
Revenue Code of 1986, as amended.  Notwithstanding the foregoing, the Parties
agree and acknowledge that neither WEBXU nor its counsel has made any
representation, warranty or covenant regarding the status of the Share Exchange
as a tax-free reorganization.
 
ARTICLE II
 
Representations and Warranties of LOT 6 Parties
 
Subject to the exceptions set forth in the Disclosure Schedule of the LOT 6
Parties (the “LOT 6 Disclosure Schedule”), each of the LOT 6 Parties jointly and
severally represents and warrants to the WEBXU Parties as of the date hereof and
as of the Closing as follows:
 
Section 2.1             LOT 6 Shares.
 
(a)           Good Title.  The LOT 6 Shareholder is the registered and
beneficial owner of the LOT 6 Shares and has good and marketable title to the
LOT 6 Shares, with the right and authority to sell and deliver such LOT 6
Shares.  Such shares constitute all of the capital stock of LOT 6.  Upon
delivery of the stock certificates duly assigned and delivered under this
Agreement, WEBXU will receive good title to all of the LOT 6 Shares, free and
clear of all Liens.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Capital Structure.  The authorized capital stock of LOT 6 consists
of one thousand (1,000) shares of Common Stock, no par value, of which one
thousand (1,000) shares are issued and outstanding.  All outstanding shares of
the capital stock of the LOT 6 are duly authorized, validly issued, fully paid
and nonassessable and are not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the LOT 6 Constituent
Instruments or any Contract to which any of the LOT 6 Parties is a party or
otherwise bound.  The LOT 6 Entities have no debt. There are no bonds,
debentures, notes or other indebtedness having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of the shares of capital stock of LOT 6 may vote.  There are no
options to purchase shares of LOT 6 Common Stock outstanding.  There are no
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which any of the LOT 6
Entities is a party or is bound (A) obligating any of the LOT 6 Entities to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, any of the LOT 6 Entities, or (B) obligating any of
the LOT 6 Entities to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or
undertaking.
 
Section 2.2             Organization and Standing.  Each of the LOT 6 Entities
is duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization or formation.  Each of the LOT 6
Entities is duly qualified to do business in each of the jurisdictions in which
the property owned, leased or operated by it or the nature of the business which
it conducts requires qualification, except where the failure to so qualify would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  Each of the LOT 6 Entities has all requisite power and
authority to own, lease and operate its assets and properties and to carry on
its business as now being conducted.
 
Section 2.3             Authority; Execution and Delivery; Enforceability.  Each
of the LOT 6 Parties, if an entity, has all requisite or other power and
authority to execute and deliver this Agreement and the other documents to which
it is a party and to consummate the Transactions contemplated hereby and
thereby.  The execution and delivery by the LOT 6 Parties of this Agreement and
the consummation by them of the Transactions have been duly authorized and
approved by the boards of directors or other governing body of each of the LOT 6
Parties (if an entity), such authorization and approval remains in effect and
has not been rescinded or qualified in any way, and no other proceedings on the
part of any such entities are necessary to authorize this Agreement and the
Transactions.  Each of this Agreement and the other documents to which any LOT 6
Party is a party has been duly executed and delivered by such party and
constitutes the valid, binding, and enforceable obligation of each of them,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.4             Noncontravention.  Neither the execution, delivery, and
performance by the LOT 6 Entities of this Agreement nor the consummation of the
Share Exchange will: (a) assuming the taking of any action by (including any
authorization, consent or approval), or in respect of, or any filing with, any
Governmental Authority violate any laws applicable or relating to the LOT 6
Entities; (b) result in a breach or violation of, or default under, any
contractual obligation of the LOT 6 Entities; (c) require any action by
(including any authorization, consent or approval) or in respect of (including
notice to), any Person under any contractual obligation of the LOT 6 Entities;
(d) result in the creation or imposition of a Lien upon, or the forfeiture of
the LOT 6 Shares; or (e) result in a breach or violation of, or default under,
the organizational documents of the LOT 6 Entities.
 
Section 2.5             Subsidiaries.  Section 2.5 of the LOT 6 Disclosure
Schedule lists, as of the date hereof, all Subsidiaries and affiliated entities
of LOT 6 and indicates as to each the type of entity, its jurisdiction of
organization and its shareholders or other equity holders.  Except as set forth
in Section 2.5 of the LOT 6 Disclosure Schedule, LOT 6 does not directly or
indirectly own any other equity or similar interest in or any interest
convertible or exchangeable or exercisable for, any equity or similar interest
in, any corporation, partnership, joint venture or other business association or
entity.  Except as set forth in Section 2.5 of the LOT 6 Disclosure Schedule,
LOT 6 is the direct or indirect owner of all outstanding shares of capital stock
of its Subsidiaries, and all such shares are duly authorized, validly issued,
fully paid and nonassessable and are owned by LOT 6 free and clear of all
Liens.  Except as set forth in Section 2.5 of the LOT 6 Disclosure Schedule,
there are no outstanding subscriptions, options, warrants, puts, calls, rights,
exchangeable or convertible securities or other commitments or agreements of any
character relating to the issued or unissued capital stock or other securities
of any Subsidiaries of LOT 6 or otherwise obligating any Subsidiaries of LOT 6
to issue, transfer, sell, purchase, redeem or otherwise acquire any such
securities.
 
Section 2.6             No Conflicts.  The execution and delivery of this
Agreement or any of the other documents contemplated hereby by each of the LOT 6
Parties and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, (a) conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the assets and properties of any LOT 6 Entity under any provision
of:  (i) any LOT 6 Constituent Instrument; (ii) any LOT 6 Material Contract (as
defined in Section 2.19 herein) to which any LOT 6 Entity is a party or to or by
which it (or any of its assets and properties) is subject or bound; or
(iii) conflict with any Material Permit of a LOT 6 Entity; (b) violate any
material Judgment applicable to any LOT 6 Entity, or its properties or assets,
(c) terminate or modify, or give any third party the right to terminate or
modify, the provisions or terms of any Contract to which any LOT 6 Entity is a
party; or (d) cause any of the assets owned by any LOT 6 Entity to be reassessed
or revalued by any Governmental Authority.
 
Section 2.7             Consents and Approvals.  No consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with
any Governmental Authority (“Consent”) is required to be obtained or made by or
with respect to any LOT 6 Party, in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, except
for (a) such Consents as may be required under applicable state securities laws
and the securities laws of any foreign country; and (b) such other Consents
which, if not obtained or made, would not have a Material Adverse Effect on the
LOT 6 Entities and would not prevent or materially alter or delay any of the
Transactions.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.8             Financial Statements and Net Working Capital.
 
LOT 6 has furnished to WEBXU (1) its audited balance sheets from inception
through the fiscal year ended December 31, 2010, and the related statements of
income of LOT 6 for the period then ended and the related consolidated
statements of income of LOT 6 for the period then ended and (ii) its unaudited
balance sheet and statement of profit and loss as of the nine-month period ended
September 30, 2011 (the “Most Recent Balance Sheet”), ((i)-(ii) collectively,
the “LOT 6 Financial Statements”).  The LOT 6 Financial Statements fairly
present in all material respects the financial condition and operating results
of LOT 6, as of the dates, and for the periods, indicated therein, and (b) have
been prepared in accordance with GAAP, consistently applied (subject to normal
year-end audit adjustments, the effect of which will not, individually or in the
aggregate, be materially adverse and, in the case of the interim financial
statements, the absence of notes that, if presented, would not, individually or
in the aggregate, be materially adverse).  The Net Working Capital at Closing
shall not be less than $1,400,000 and the cash account balances for Lot 6 shall
be not less than $400,000.
 
Section 2.9             Absence of Certain Changes or Events.  Except set forth
below in this Section 2.9, from January 1, 2011 to the date of this Agreement,
there has not been:
 
(a)           any event, situation or effect (whether or not covered by
insurance) that has resulted in, or  is reasonably likely to result in, a
Material Adverse Effect on the LOT 6 Entities;
 
(b)           any damage, destruction or loss to, or any material interruption
in the use of, any of the assets of any of the LOT 6 Entities (whether or not
covered by insurance) that has had or could reasonably be expected to have a
Material Adverse Effect on the LOT 6 Entities;
 
(c)           any material change to a Material Contract by which any of the LOT
6 Entities or any of its respective assets is bound or subject;
 
(d)           any mortgage, pledge, transfer of a security interest in, or Lien,
created by any of the LOT 6 Entities, with respect to any of its material
properties or assets;
 
(e)           any loans or guarantees made by any of the LOT 6 Entities to or
for the benefit of its officers or directors, or any members of their immediate
families, or any material loans or guarantees made by the LOT 6 Entities to or
for the benefit of any of its employees or any members of their immediate
families, in each case, other than travel advances and other advances made in
the ordinary course of its business;
 
(f)           any sale, issuance or grant, or authorization of the issuance of
equity securities of any LOT 6 Entities;
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           any amendment to any LOT 6 Constituent Instruments, any merger,
consolidation, Share Exchange, business combination, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction involving any LOT 6 Entities;
 
(h)           any material Tax election by any LOT 6 Entities;
 
(i)            any commencement or settlement of any material Actions (as
defined below) by any of the LOT 6 Entities; or
 
(j)            any negotiations, arrangement or commitment by any of the LOT 6
Entities to take any of the actions described in this Section 2.9.
 
Section 2.10           No Undisclosed Liabilities.  The LOT 6 Entities have no
obligations or liabilities of any nature (matured or unmatured, asserted or
unasserted, fixed or contingent, including any obligations to issue capital
stock or other securities of LOT 6 Entities) after December 31, 2010, other than
(a) those set forth or adequately provided for in the most recent Balance Sheet
included in the LOT 6 Financial Statements (the “LOT 6 Balance Sheet”),
(b) those not required to be set forth in the LOT 6 Balance Sheet under U.S.
GAAP, and (c) those incurred since the date of the LOT 6 Balance Sheet in the
ordinary course of business and not reasonably likely to result in a Material
Adverse Effect on LOT 6 Entities. None of the LOT 6 Entities has any Liabilities
in respect of a guarantee of any Liability of any other Person.
 
Section 2.11           Litigation.  As of the date of this Agreement, there is
no private or governmental action, suit, inquiry, notice of violation, claim,
arbitration, audit, proceeding (including any partial proceeding such as a
deposition) or investigation (“Action”) pending or threatened in writing against
any of the LOT 6 Entities, any of their respective executive officers or
directors (in their capacities as such) or any of their respective properties
before or by any Governmental Authority which (a) adversely affects or
challenges the legality, validity or enforceability of this Agreement or
(b) could, if there were an unfavorable decision, individually or in the
aggregate, have or would reasonably be expected to result in a Material Adverse
Effect on the LOT 6 Entities.  As of the date of this Agreement, there is no
Judgment imposed upon any of the LOT 6 Entities or any of their respective
properties, that would prevent, enjoin, alter or materially delay any of the
Transactions contemplated by this Agreement, or that would reasonably be
expected to have a Material Adverse Effect on the LOT 6 Entities.  Neither the
LOT 6 Entities, nor any director or executive officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a material
claim or material violation of or material liability under the securities laws
of any Governmental Authority or a material claim of breach of fiduciary duty.
 
Section 2.12           Licenses, Permits, Etc.  Each of the LOT 6 Entities
possesses or will possess prior to the Closing all Material Permits.  As of the
date of this Agreement, all such Material Permits are in full force and effect.
None of the LOT 6 Entities is in breach or violation of, or default under, any
such Material Permit, and no basis exists which, with notice or lapse of time or
both, would constitute any such breach, violation, nor default, and the Material
Permits will continue to be valid and in full force and effect, on identical
terms following the consummation of the Share Exchange.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.13           Title to Properties.
 
(a)           Real Property.  No LOT 6 Entity owns any real property.  The LOT 6
Entities have a valid leasehold interest in and to each of real property for
which the LOT 6 Entities entered into a lease (the “LOT 6 Real Estate Leases”)
free and clear of all Liens, and none of the LOT 6 Real Estate Leases is in
default, and, as of the date of this Agreement, the Chief Executive Officer of
LOT 6 is not aware of any default by any of the lessors thereunder, except any
such default that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect on the LOT 6 Entities.
The LOT 6 Entities have delivered to WEBXU accurate and complete copies of the
LOT 6 Real Estate Leases, in each case as amended or otherwise modified and in
effect, together with extension notices and other material correspondence, lease
summaries, notices or memoranda of lease, estoppel certificates and
subordination, non-disturbance and attornment agreements related thereto.  With
respect to each LOT 6 Real Estate Lease that is a sublease, the representations
and warranties in this Section 2.13(a) are correct with respect to the
underlying lease.
 
(b)           Tangible Personal Property.  Except as would not reasonably be
expected to have a Material Adverse Effect on the LOT 6 Entities, the LOT 6
Entities are in possession of and have good title to, or have valid leasehold
interests in or valid contractual rights to use all tangible personal property
as reflected in the LOT 6 Financial Statements, and tangible personal property
acquired (and not otherwise disposed of in the ordinary course of business with
a value not exceeding $1,000) since December 31, 2010 (collectively, the “LOT 6
Tangible Personal Property”).  All LOT 6 Tangible Personal Property is free and
clear of all Liens, and is in good order and condition, ordinary wear and tear
excepted, and its use complies in all material respects with all applicable
Laws.
 
(c)           Accounts Receivable.  All of the accounts receivable of the LOT 6
Entities reflected in the LOT 6 Balance Sheet included in the LOT 6 Financial
Statements have been presented in accordance with U.S. GAAP applied in a manner
consistent with the accounting principles applied in the preparation of the LOT
6 Financial Statements and are bona fide, arose in the ordinary course of
business.  Except as set forth on Schedule 2.13(c), no Person has any Lien on
any of such accounts receivable, and no request or agreement for any material
deduction or discount has been made with respect to any of such accounts.
 
Section 2.14           Intellectual Property.  Section 2.14 of the LOT 6
Disclosure Schedule sets forth a description of any patents, trademarks, domain
names, copyrights, and any applications therefor which are material to the
conduct of the business of the LOT 6 Entities taken as a whole.  The LOT 6
Entities own, or are validly licensed or otherwise have the right to use, all
patents trademarks, domain names and copyrights listed on Section 2.14 of the
LOT 6 Disclosure Schedules and all trade names, service marks, computer software
and trade secrets material to the conduct of their business (taken as a whole)
as currently conducted (“LOT 6 Intellectual Property Rights”), except for
failures to own, license or have rights to such LOT 6 Intellectual Property
Rights as would not reasonably be expected to have a Material Adverse Effect on
the LOT 6 Entities.  Except as set forth in Section 2.14 of the LOT 6 Disclosure
Schedule and except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect on the LOT 6 Entities,
(i) no claims are pending or threatened that any of the LOT 6 Entities is
infringing or otherwise adversely affecting the rights of any Person with regard
to any LOT 6 Intellectual Property Right; and (ii)  no Person has interfered
with, infringed upon, diluted, misappropriated, or violated any LOT 6
Intellectual Property Right. The LOT 6 Entities have taken reasonable security
measures to protect the secrecy, confidentiality, and value of all LOT 6
Intellectual Property Rights, including requiring each current employee of the
LOT 6 Entities to execute a binding confidentiality agreement, copies or forms
of which have been provided to WEBXU and there has not been any breach by any
party of such confidentiality agreements.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.15           Taxes.
 
(a)           The LOT 6 Entities have timely filed, or have caused to be timely
filed on their behalf, all Tax Returns that are or were required to be filed by
or with respect to any of them, either separately or as a member of group of
corporations, pursuant to applicable Legal Requirements.  All Tax Returns filed
by (or that include on a consolidated basis) any of the LOT 6 Entities were
(and, as to a Tax Return not filed as of the date hereof, will be) in all
respects true, complete and accurate, except to the extent any failure to file
or any inaccuracies in any filed Tax returns, individually or in the aggregate,
have not and would not reasonably be expected to have a Material Adverse Effect
on the LOT 6 Entities.  There are no unpaid Taxes claimed to be due by any
Governmental Authority in charge of taxation of any jurisdiction, nor any claim
for additional Taxes for any period for which Tax Returns have been filed,
except to the extent any failure to file or any inaccuracies in any filed Tax
returns, individually or in the aggregate, have not and would not reasonably be
expected to have a Material Adverse Effect on the LOT 6 Entities.
 
(b)           None of the LOT 6 Entities has received any notice that any
Governmental Authority will audit or examine (except for any general audits or
examinations routinely performed by such Governmental Authorities), seek
information with respect to, or make material claims or assessments with respect
to any Taxes for any period.
 
(c)           The LOT 6 Financial Statements reflect an adequate reserve for all
Taxes payable by LOT 6 Entities (in addition to any reserve for deferred Taxes
to reflect timing differences between book and Tax items) for all taxable
periods and portions thereof through the date of such financial
statements.  None of the LOT 6 Entities is either a party to or bound by any Tax
indemnity, Tax sharing or similar agreement and the LOT 6 Entities currently
have no material liability and will not have any material liabilities for any
Taxes of any other Person under any agreement or by the operation of any
Law.  No deficiency with respect to any Taxes has been proposed, asserted or
assessed against any of the LOT 6 Entities, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect on the
LOT 6 Entities.
 
(d)           None of the LOT 6 Entities has requested any extension of time
within which to file any Tax Return, which Tax Return has not since been
filed.  None of the LOT 6 Entities has executed any outstanding waivers or
comparable consents regarding the application of the statute of limitations with
respect to any Taxes or Tax Returns.  No power of attorney currently in force
has been granted by any of the LOT 6 Entities concerning any Taxes or Tax
Return.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.16          Employment Matters.
 
(a)           Benefit Plan.  None of the LOT 6 Entities has or maintains any
material bonus, pension, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) providing material benefits to any current or former employee, officer
or director of any of the LOT 6 Entities (collectively, “LOT 6 Benefit
Plans”).  As of the date of this Agreement, there are no severance or
termination agreements or arrangements currently in effect between any of the
LOT 6 Entities and any of its current or former employees, officers or
directors, nor do any of the LOT 6 Entities have any general severance plan or
policy currently in effect for any of its employees, officers or directors.
 
(b)           Labor Matters.  There are no labor troubles (including any
arbitrations, grievances, work slowdown, lockout, stoppage, picketing, or
strike) pending or  threatened between any of the LOT 6 Entities, on the one
hand, and its employees, on the other hand, and there have been no such troubles
at any time during the past five years.  Except as disclosed on Section 2.16(b)
of the LOT 6 Disclosure Schedule, (a) no employee of the LOT 6 Entities is
represented by a labor union, (b) none of the LOT 6 Entities is a party to, or
otherwise subject to, any collective bargaining agreement or other labor union
contract, and (c) no petition has been filed or proceedings instituted by or on
behalf of an employee or group of employees of the LOT 6 Entities with any labor
relations board seeking recognition of a bargaining representative and there are
no pending or threatened charges or complaints before the National Labor
Relations Board or analogous state of foreign Governmental Entities.  None of
the LOT 6 Entities, nor any LOT 6 Shareholder has implemented any plant closings
or layoff of employees that would constitute a “plant closing” or “mass layoff”
within the meaning of the Worker Adjustment and Retraining Notification Act of
1988 or any state of local analogy thereto.
 
(c)           The LOT 6 Entities (i) are in compliance in all material respects
with all applicable foreign, federal, state and local laws, rules and
regulations respecting employment, employment practices, terms and conditions of
employment and wages and hours, in each case, with respect to their employees;
(ii) have withheld all amounts required by law or by agreement to be withheld
from the wages, salaries and other payments of their employees; and (ii) are not
liable for any payment to any trust or other fund or to any Governmental Entity,
with respect to unemployment compensation benefits, social security or other
benefits or obligations for their employees (other than routine payments to be
made in the ordinary course of company business, consistent with past
practice).  To the LOT 6 Entities’ knowledge, none of their employees has
materially violated any employment contract, nondisclosure agreement or
noncompetition agreement by which such employee is bound due to such employee
being employed by the LOT 6 Entities and disclosing to the LOT 6 Entities or
using trade secrets or proprietary information of any other person or
entity.  None of the employees of the LOT 6 Entities performs services regularly
outside of the United States.
 
Section 2.17          Transactions With Affiliates and Employees.  None of the
executive officers or directors of LOT 6 Entities nor the LOT 6 Shareholder is
presently a party, directly or indirectly, to any transaction with any of the
LOT 6 Entities that is required to be disclosed under Rule 404(a) of
Regulation S-K (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any executive officer, director or any entity in
which any executive officer or director has a substantial interest or is an
officer, director, trustee or partner.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.18          Insurance. Section 2.18 of the LOT 6 Disclosure Schedule
sets forth a complete and accurate list of all current insurance policies,
letters of credit, and surety bonds covering the assets, business, equipment,
properties, operations, employees, officers, and directors of the LOT 6 Entities
(including without limitation, all fire, worker’s compensation, property, and
general liability insurance policies).  Such policies are currently and will be
until the Closing Date in full force and effect, and all premiums with respect
thereto have been paid to the extent due.  Copies of all such policies have been
made available to WEBXU for its inspection.  None of the LOT 6 Entities is in
default under any of such policies and no notice of cancellation or termination
has been received by the LOT 6 Entities or any LOT 6 Shareholder with respect to
any such policy.
 
Section 2.19          Material Contracts.
 
(a)           LOT 6 has made available to WEBXU, prior to the date of this
Agreement, true, correct and complete copies of each of the following written
Contracts, as amended and supplemented to which any of the LOT 6 Entities is a
party:  (i) agreements that would be considered a material contract pursuant to
Item 601(b)(10) of Regulation S-K; (ii) loan agreements or indentures relating
to any indebtedness of the LOT 6 Parties; and (iii) agreements pursuant to which
any of the LOT 6 Entities receives or pays amounts in excess of $10,000 (each, a
“LOT 6 Material Contract”).  A list of each such LOT 6 Material Contract is set
forth on Section 2.19 of the LOT 6 Disclosure Schedule.  As of the date of this
Agreement, none of the LOT 6 Entities is in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any LOT 6 Material
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect on the LOT 6 Entities; and as of the date of this Agreement, no other
Person has violated or breached, or committed any default under, any Material
Contract, except for violations, breaches and defaults that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on the LOT 6 Entities.
 
(b)           Each LOT 6 Material Contract is a legal, valid and binding
agreement, and is in full force and effect, and (i) none of the LOT 6 Entities
is in breach or default of any LOT 6 Material Contract to which it is a party in
any material respect; (ii) no event has occurred or circumstance has existed
that (with or without notice or lapse of time), will or would reasonably be
expected to, (A) contravene, conflict with or result in a violation or breach
of, or become a default or event of default under, any provision of any LOT 6
Material Contract; (B) permit LOT 6 Entities or any other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any LOT 6 Material Contract;
or (iii) none of the LOT 6 Entities has received notice of the pending or
threatened cancellation, revocation or termination of any LOT 6 Material
Contract to which it is a party.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.20           Compliance with Applicable Laws and Organizational
Documents; Illegal Payments.  The LOT 6 Entities are in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment to which they are subject, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on the LOT 6 Entities. The LOT 6
Entities are not in breach or violation of, or default under,  and none of the
LOT 6 Entities have at any time during the previous five years been in material
breach or violation of, or default under its LOT 6 Constituent Instruments nor
is there a basis which could constitute such a breach, violation or default.  In
the conduct of its business, none of the LOT 6 Entities have, nor have any of
its managers, directors, officers, employees, or agents, (x) directly or
indirectly, given, or agreed to give, any illegal gift, contribution, payment,
or similar benefit to any supplier, customer, governmental official, or employee
or other Person who was, is or may be in a position to help or hinder the LOT 6
Entities (or assist in connection with any actual or proposed transaction) or
made, or agreed to make, any illegal contribution, or reimbursed any illegal
political gift or contribution made by any other Person, to any candidate for
federal, state, local, or foreign public office or (y) established or maintained
any unrecorded fund or asset or made any false entries on any books or records
for any purpose.
 
Section 2.21           Foreign Corrupt Practices.  Neither the LOT 6 Entities,
nor the LOT 6 Shareholder, nor  any of their respective Representatives, has, in
the course of its actions for, or on behalf of, the LOT 6 Entities, directly or
indirectly, (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payment to any Governmental Authority
or any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S.  Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”); or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment in connection with the operations of LOT 6
Entities to any foreign or domestic government official or employee, except, in
the case of clauses (a) and (b) above, any such items that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on the LOT 6 Entities.
 
Section 2.22           Money Laundering Laws.  None of the LOT 6 Entities has
violated any money laundering statute or any rules and regulations relating to
money laundering statutes (collectively, the “Money Laundering Laws”) and no
proceeding involving any LOT 6 Entities with respect to the Money Laundering
Laws is pending or is threatened.
 
Section 2.23           Brokers; Schedule of Fees and Expenses.  No broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with this Agreement or the Transactions based upon arrangements made
by or on behalf of LOT 6 Entities.
 
Section 2.24           OFAC.  None of the LOT 6 Entities, any director or
officer of the LOT 6 Entities, or any agent, employee, affiliate or Person
acting on behalf of the LOT 6 Entities is currently identified on the specially
designated nationals or other blocked person list or otherwise currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S.  Treasury Department (“OFAC”); and the LOT 6 Entities have not,
directly or indirectly, used any funds, or loaned, contributed or otherwise made
available such funds to any Subsidiary, joint venture partner or other Person,
in connection with any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar
or any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to, or otherwise in violation of, any
U.S. sanctions administered by OFAC.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.25           Environmental Matters.  Each of the LOT 6 Entities is in
compliance with, and has not been and is not in material violation of or subject
to any material liability under, any Environmental Law and no proceeding
involving any LOT 6 Entities with respect to any Environmental Law is pending or
is threatened. During the previous five years, (a) there has been no release or
threatened release by the LOT 6 Entities of any pollutant, petroleum or any
fraction thereof, contaminant or toxic or hazardous material (including toxic
mold), substance or waste (each a “Hazardous Substance”) on, upon, into or from
any site currently or heretofore owned, leased, or otherwise used by the LOT 6
Entities, (b) there have been no Hazardous Substances generated by the LOT 6
Entities that have been disposed of or come to rest at any site that has been
included in any published U.S. federal, state, or local “superfund” site list or
any other similar list of hazardous or toxic waste sites published by any
Governmental Authority, (c) there are no underground storage tanks located on,
no PCBs (polychlorinated biphenyls), or PCB-containing Equipment used or stored
on, and no hazardous waste as defined by the Resource Conservation and Recovery
Act stored on, any site owned or operated by the LOT 6 Entities, and (e) the LOT
6 Entities have made available to WEBXU true, accurate and complete copies of
all material environmental records, reports, notifications, certificates of
need, permits, pending permit applications, correspondence, engineering studies,
and environmental studies or assessments, in each case as amended and in effect.
 
Section 2.26           Customers and Suppliers.  Section 2.26 of the LOT 6
Disclosure Schedule sets forth a list of the top twenty (20) customers and top
twenty (20) suppliers of the LOT 6 Entities for the fiscal year ended December
31, 2010 and for the six months ended June 30, 2011 (determined based on, in the
case of customers, the amount of revenues recognized from such customer and, in
the case of suppliers, the dollar amount of payments made to such
supplier).  None of the LOT 6 Entities have received notice (written or
otherwise) that any such customer or supplier plans or has threatened to stop or
materially decrease the rate of business done with the LOT 6 Entities.  Each
agreement relating to such customers and suppliers has been provided to WEBXU.
 
Section 2.27           Inventory.  After considering reserves, all inventories
of raw material, work in process, finished products, goods, spare parts,
replacement and component parts, and office and other supplies used or to be
distributed, licensed or sold in connection with the LOT 6 Entities’ business
(“Inventory”) (a) was acquired and has been maintained in the ordinary course of
business, (b) is of good and merchantable quality, (c) consists substantially of
a quality, quantity and condition usable, leasable or saleable in the ordinary
course of business, (d) is valued at the lower of cost or market value, (e) is
not subject to any write-down or write-off.  None of the LOT 6 Entities is under
any liability or obligation with respect to the return of inventory in the
possession of distributors, wholesalers, retailers, or other customers in excess
of established reserves.  None of the LOT 6 Entities holds assets or properties
on consignment or holds title to or ownership of any assets or properties in the
possession of others.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 2.28           Purchase for Investment.
 
(a)           The LOT 6 Shareholder is acquiring the shares of WEBXU common
stock for investment for such Shareholder’s own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the LOT 6 Shareholder does not have a present intention of selling, granting
any participation in, or otherwise distributing the same.
 
(b)           The LOT 6 Shareholder understands that the shares of WEBXU common
stock are not registered under the Securities Act on the ground that the sale
and the issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and that WEBXU's reliance on
such exemption is predicated on the representations set forth herein.
 
Section 2.29           Investment Experience.  The LOT 6 Shareholder
acknowledges that he or it can bear the economic risk of his or its investment,
and has such knowledge and experience in financial and business matters that he
is capable of evaluating the merits and risks of the investment in the shares of
WEBXU common stock. The LOT 6 Shareholder acknowledges that neither the
Securities and Exchange Commission (“SEC”), nor the securities regulatory body
of any state or other jurisdiction has received, considered or passed upon the
accuracy or adequacy of the information and representations made in this
Agreement or any of the information provided to the LOT 6 Shareholder as
described in Section 2.30 below.
 
Section 2.30           Information.  The LOT 6 Shareholder has carefully
reviewed such information as the LOT 6 Shareholder deemed necessary to evaluate
an investment in the shares of WEBXU common stock.  To the full satisfaction of
the LOT 6 Shareholder, he has been furnished all materials that he has requested
relating to WEBXU and the issuance of the shares of WEBXU common stock
hereunder, and the LOT 6 Shareholder has been afforded the opportunity to ask
questions of representatives of WEBXU to obtain any information necessary to
verify the accuracy of any representations or information made or given to the
LOT 6 Shareholder.
 
Section 2.31           Restricted Securities.  Each certificate representing
shares of WEBXU common stock issued to the LOT 6 Shareholder residing in the
U.S. shall be endorsed with following legend:
 
“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR WEBXU,
INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR WEBXU, INC. THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”
 
 
15

--------------------------------------------------------------------------------

 
 
Each certificate representing the shares of WEBXU common stock issued to the LOT
6 Shareholder residing outside of the U.S. shall be endorsed with following
legends:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON SECTION 4(2)
OF THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTION MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
The LOT 6 Shareholder understands that the shares of WEBXU common stock may not
be sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the shares of WEBXU common stock or
any available exemption from registration under the Securities Act, the shares
of WEBXU common stock must be held indefinitely.  The LOT 6 Shareholder is aware
that the shares of WEBXU common stock may not be sold pursuant to Rule 144
promulgated under the Securities Act unless all of the conditions of that Rule
are met.
 
ARTICLE III
 
Representations and Warranties of WEBXU
 
WEBXU represents and warrants to the LOT 6 Parties as follows:
 
Section 3.1             Organization and Standing.  WEBXU is duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  WEBXU is duly qualified to do business in each of the jurisdictions
in which the property owned, leased or operated by WEBXU or the nature of the
business which it conducts requires qualification, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect on
WEBXU.  WEBXU has the requisite power and authority to own, lease and operate
its tangible assets and properties and to carry on its business as now being
conducted and, subject to necessary approvals of the relevant Government
Authorities, as presently contemplated to be conducted.
 
Section 3.2             Authority; Execution and Delivery;
Enforceability.  WEBXU has all requisite corporate power and authority to
execute and deliver this Agreement and the other documents to which it is a
Party and to consummate the Transactions.  The execution and delivery by WEBXU
of this Agreement and the consummation by WEBXU of the Transactions have been
duly authorized and approved by the WEBXU Board and no other corporate
proceedings on the part of WEBXU are necessary to authorize this Agreement and
the Transactions.  All action, corporate and otherwise, necessary to be taken by
WEBXU to authorize the execution, delivery and performance of this Agreement and
all other agreements and instruments delivered by WEBXU in connection with the
Transactions have been duly and validly taken.  Each of this Agreement and any
other documents to which WEBXU is a Party, has been duly executed and delivered
by WEBXU and constitutes the valid, binding, and enforceable obligation of
WEBXU, enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.3             No Conflicts.  The execution and delivery of this
Agreement and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, (a) conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien (other
than any Liens for Taxes not yet due or delinquent or any statutory Liens
arising in the ordinary course of business by operation of Law and which are
not, individually or in the aggregate, significant) upon any of the assets and
properties of WEBXU, under, any provision of:  (i) the Articles of Incorporation
of WEBXU, as amended to the date of this Agreement, or the bylaws of WEBXU, as
amended to the date of this Agreement (the “WEBXU Constituent Instruments”); or
(ii) any WEBXU Contract that has been filed by WEBXU with the SEC and to which
WEBXU is a party or to or by which it (or any of its assets and properties) is
subject or bound; (b) subject to the filings and other matters referred to in
Section 3.4, conflict with any material Judgment or Law applicable to WEBXU, or
its properties or assets; (c) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any Permit applicable to WEBXU; or (d) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any Contract to which WEBXU is a party.
 
Section 3.4             Consents and Approvals.  No Consent of, or registration,
declaration or filing with, or permit from, any Governmental Authority is
required to be obtained or made by or with respect to WEBXU in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Transactions, other than (i) any filings as required under applicable
securities laws; and (ii) the procurement of such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on WEBXU and would not prevent,
or materially alter or delay consummation of any of the Transactions.
 
Section 3.5             [Intentionally Omitted]
 
Section 3.6             Absence of Certain Changes or Events.  Since the date of
the most recent financial statements included in the WEBXU financial statements
provided to LOT 6 prior to the date of this Agreement, there has not been:
 
(a)           any event, situation or effect (whether or not covered by
insurance) that has resulted in, or to WEBXU’s Knowledge, is reasonably likely
to result in, a Material Adverse Effect on WEBXU;
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           any damage, destruction or loss to, or any material interruption
in the use of, any of the assets of WEBXU (whether or not covered by insurance)
that has had or could reasonably be expected to have a Material Adverse Effect
on WEBXU;
 
(c)           any material change to a material Contract by which WEBXU or any
of its assets is bound or subject;
 
(d)           any material change in any compensation arrangement or agreement
with any employee, officer, or director;
 
(e)           any resignation or termination of employment of the Chief
Executive Officer or Chief Financial Officer of WEBXU;
 
(f)           any mortgage, pledge, transfer of a security interest in, or Lien,
created by WEBXU, with respect to any of its material properties or assets;
 
(g)           any alteration of WEBXU’s method of accounting or the identity of
its auditors; or
 
(h)           any negotiations, arrangement or commitment by WEBXU to take any
of the actions described in this Section 3.6.
 
Section 3.7             Undisclosed Liabilities. WEBXU has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
due after the date hereof other than those (a) set forth or adequately provided
for in the most recent Balance Sheet included in the WEBXU Financial Statements
(the “WEBXU Balance Sheet”), not required to be set forth on the WEBXU Balance
Sheet under U.S. GAAP or (b) incurred since the date of the WEBXU Balance Sheet
and not reasonably likely to result in a Material Adverse Effect on WEBXU.
 
Section 3.8             Litigation.  As of the date hereof, there is no Action
which (a) adversely affects or challenges the legality, validity or
enforceability of this Agreement or (b) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect on WEBXU.  Neither WEBXU, nor any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any Action involving a claim or violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.
 
Section 3.9             Compliance with Applicable Laws.  The WEBXU Entities are
in compliance with all applicable Laws, including those relating to occupational
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on WEBXU.
 
Section 3.10           Broker’s and Finders’ Fees.  WEBXU has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions or investment bankers’ fees or any similar charges
in connection with this Agreement or any Transaction.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.11           [Intentionally Omitted]
 
Section 3.12           Money Laundering Laws.  The operations of WEBXU are and
have been conducted at all times in compliance with Money Laundering Laws and no
proceeding involving WEBXU with respect to the Money Laundering Laws is pending
or, to the Knowledge of WEBXU, is threatened.
 
ARTICLE IV
 
Conduct Prior To The Closing
 
Section 4.1             Covenants of LOT 6 Parties.  During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement or the Closing Date, the LOT 6 Parties agree that each of the LOT
6 Entities shall use commercially reasonable efforts, or cause such entities to
use commercially reasonable efforts, to (except to the extent expressly
contemplated by this Agreement or as consented to in writing by the other
Parties), (i) carry on its business in the ordinary course in substantially the
same manner as heretofore conducted, to pay debts and Taxes when due (subject to
good faith disputes over such debts or Taxes), to pay or perform other
obligations when due, and to use all reasonable efforts consistent with past
practice and policies to preserve intact its present business organizations, and
(ii) use its commercially reasonable efforts consistent with past practice to
keep available the services of its present officers, directors and employees and
use its commercially reasonable efforts consistent with past practice to
preserve its relationships with customers, suppliers, distributors, licensors,
licensees, and others having business dealings with it, to the end that there
shall not be a Material Adverse Effect in its ongoing businesses as of the
Closing Date.  The LOT 6 Parties agree to promptly notify WEBXU of any material
event or occurrence not in the ordinary course of its business that would have
or reasonably be expected to have a Material Adverse Effect on the LOT 6
Entities.  Without limiting the generality of the forgoing, during the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Closing Date, none of the LOT 6 Parties
shall do, allow, cause or permit any of the following actions to occur with
respect to any of the LOT 6 Entities without the prior written consent of WEBXU,
which shall not be unreasonably delayed or withheld:
 
(a)           Charter Documents.  Cause or permit any amendments to any of the
LOT 6 Constituent Instruments or any other equivalent organizational documents,
except as contemplated by this Agreement;
 
(b)           Accounting Policies and Procedures.  Change any method of
accounting or accounting principles or practices by LOT 6, except for any such
change required by any Legal Requirement or by a change in any Legal Requirement
or U.S. GAAP;
 
(c)           Dividends; Changes in Capital Stock.  Declare or pay any dividends
on or make any other distributions (whether in cash, stock or property) in
respect of any of its capital stock, or split, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
repurchase or otherwise acquire, directly or indirectly, any shares of its
capital stock;
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           Material Contracts.  Enter into any new Material Contract, or
violate, amend or otherwise modify or waive any of the terms of any existing
Material Contract, other than (i) in the ordinary course of business consistent
with past practice or (ii) upon prior consultation with, and prior written
consent (which shall not be unreasonably delayed or withheld) of WEBXU;
 
(e)           Issuance of Securities.  Issue, deliver or sell or authorize or
propose the issuance, delivery or sale of, or purchase or propose the purchase
of, any shares of its capital stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities;
 
(f)           Intellectual Property.  Transfer or license to any Person or
entity any Intellectual Property Rights other than the license of non-exclusive
rights to Intellectual Property Rights in the ordinary course of business
consistent with past practice;
 
(g)           Dispositions.  Sell, lease, license or otherwise dispose of or
encumber any of its properties or assets which are material, individually or in
the aggregate, to its business, taken as a whole, except in the ordinary course
of business consistent with past practice;
 
(h)           Liabilities.  Except in its ordinary course of business, incur any
liabilities;
 
(i)           Capital Expenditures.  Make any capital expenditures, capital
additions or capital improvements except in the ordinary course of business and
consistent with past practice that do not exceed $10,000 individually or in the
aggregate;
 
(j)           Acquisitions.  Acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire any assets which are
material, individually or in the aggregate, to its business, taken as a whole,
or acquire any equity securities of any corporation, partnership, association or
business organization;
 
(k)           Employment.  Except as required to comply with Legal Requirements
or agreements or pursuant to plans or arrangements existing on the date hereof,
(i) take any action with respect to, adopt, enter into, terminate or amend any
employment, severance, retirement, retention, incentive or similar agreement,
arrangement or benefit plan for the benefit or welfare of any current or former
director, executive officer or any collective bargaining agreement,
(ii) increase in any material respect the compensation or fringe benefits of, or
pay any bonus to, any director, executive officer, (iii) materially amend or
accelerate the payment, right to payment or vesting of any compensation or
benefits, (iv) pay any material benefit not provided for as of the date of this
Agreement under any benefit plan, or (v) grant any awards under any bonus,
incentive, performance or other compensation plan or arrangement or benefit
plan, including the grant of stock options, stock appreciation rights, stock
based or stock related awards, performance units or restricted stock, or the
removal of existing restrictions in any benefit plans or agreements or awards
made thereunder;
 
 
20

--------------------------------------------------------------------------------

 
 
(l)           Facility.  Open or close any facility or office except in the
ordinary course of business;
 
(m)           Taxes.  Make or change any material election in respect of Taxes,
adopt or change any accounting method in respect of Taxes, file any Tax Return
or any amendment to a Tax Return, enter into any closing agreement, settle any
claim or assessment in respect of Taxes, or consent to any extension or waiver
of the limitation period applicable to any claim or assessment in respect of
Taxes;
 
(n)           Litigation.  Initiate, compromise or settle any material
litigation or arbitration proceedings; and
 
(o)           Other.  Agree, in writing or otherwise, to take any of the actions
described in Sections 4.1(a) through (n) above.
 
Section 4.2             Covenants of WEBXU.  From the date hereof until the
earlier of the termination of this Agreement or the Closing Date, WEBXU agrees
that WEBXU shall use commercially reasonable efforts, (except to the extent
expressly contemplated by this Agreement or as consented to in writing by the
other Parties), to (i) carry on its business in the ordinary course in
substantially the same manner as heretofore conducted, to pay debts and Taxes
when due or necessary (subject to good faith disputes over such debts or taxes),
to pay or perform other obligations when due, and to use all reasonable efforts
consistent with past practice and policies to preserve intact its present
business organizations and (ii) use its commercially reasonable efforts
consistent with past practice to keep available the services of its present
officers, directors and employees and use its commercially reasonable efforts
consistent with past practice to preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with it, to the end that there shall not be a Material Adverse Effect
in its ongoing businesses as of the Closing Date.  WEBXU agrees to promptly
notify the LOT 6 Parties of any material event or occurrence not in the ordinary
course of its business and of any event that would have a Material Adverse
Effect on any of the WEBXU Parties.  Without limiting the generality of the
forgoing, during the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement or the Closing Date, the WEBXU
Parties shall not do, allow, cause or permit any of the following actions to
occur without the prior written consent of the LOT 6 Parties, which consent
shall not be unreasonably delayed or withheld:
 
(a)           Charter Documents.  None of the WEBXU Parties shall adopt or
propose any change in any of their constituent instruments, except for such
amendments required by any Legal Requirement, the rules and regulations of the
SEC, or by the Share Exchange on which the WEBXU Common Stock is listed for
trading;.
 
(b)           Accounting Policies and Procedures.  WEBXU shall not change any
method of accounting or accounting principles or practices by WEBXU, except for
any such change required by any Legal Requirement or by a change in any Legal
Requirement or U.S.  GAAP;
 
(c)           Other.  Agree in writing or otherwise to take any of the actions
described in Sections 4.2(a) through (c) above.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Covenants of the LOT 6 Parties
 
Section 5.1             Access to Information.  Except as required pursuant to
any confidentiality agreement or similar agreement or arrangement to which any
LOT 6 Party is subject, between the date of this Agreement and the Closing Date,
subject to WEBXU’s undertaking to use its commercially reasonable efforts to
keep confidential and protect the Trade Secrets of the LOT 6 Parties against any
disclosure, the LOT 6 Parties will permit WEBXU and its Representatives
reasonable access at dates and times agreed upon by the applicable LOT 6 Party
and WEBXU, to all of the books and records of the LOT 6 Entities which the WEBXU
determines are necessary for the preparation of such filings or submissions in
accordance with SEC rules and regulations as are necessary to consummate the
Transactions and as are necessary to respond to requests of the SEC’s staff,
WEBXU’s accountants and relevant Governmental Authorities.  Notwithstanding
anything to the contrary contained herein, the WEBXU Parties may make a
disclosure otherwise prohibited by this Section 5.1 if required by applicable
law or regulation or regulatory, administrative or legal process (including,
without limitation, by oral questions, interrogatories, requests for
information, subpoena of documents, civil investigative demand or similar
process) or the rules and regulations of the SEC or any stock exchange or
trading system having jurisdiction over WEBXU Parties.  In the event that any
WEBXU Party or any of its Representatives is requested or required to disclose
any Trade Secrets of LOT 6 Parties as provided in the proviso in the immediately
preceding sentence, such WEBXU Party shall provide the LOT 6 Entities with
prompt written notice of any such request or requirement so that the LOT 6
Entities may seek a protective order or other appropriate remedy.
 
Section 5.2             Fulfillment of Conditions.  The LOT 6 Parties shall use
their commercially reasonable efforts to fulfill the conditions specified in
Article VIII to the extent that the fulfillment of such conditions is within
their control.  The foregoing obligation includes (a) the execution and delivery
of documents necessary or desirable to consummate the Transactions contemplated
hereby, and (b) taking or refraining from such actions as may be necessary to
fulfill such conditions (including using their commercially reasonable efforts
to conduct their business in such manner that on the Closing Date the
representations and warranties of the each of the LOT 6 Entities contained
herein shall be accurate as though then made, except as contemplated by the
terms hereof).
 
Section 5.3             Disclosure of Certain Matters.  From the date hereof
through the Closing Date, each of the LOT 6 Entities shall give WEBXU prompt
written notice of any event or development that occurs that is of a nature that,
individually or in the aggregate, would have or reasonably be expected to have a
Material Adverse Effect on the LOT 6 Entities.
 
Section 5.4             Regulatory and Other Authorizations; Notices and
Consents.
 
(a)           The LOT 6 Entities shall use their commercially reasonable efforts
to obtain all material Consents that may be or become necessary for their
execution and delivery of, and the performance of their obligations pursuant to,
this Agreement and the Transaction Documents and will cooperate with WEBXU in
promptly seeking to obtain all such authorizations, consents, orders and
approvals.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Each LOT 6 Entity shall give promptly such notices to third
parties and use its or their commercially reasonable efforts to obtain such
third party consents and estoppel certificates as are required to consummate the
Transactions.
 
(c)           LOT 6 shall cooperate and use commercially reasonable efforts to
assist WEBXU in giving such notices and obtaining such consents and estoppel
certificates as are required to consummate the Transactions.
 
ARTICLE VI
 
Covenants of WEBXU
 
Section 6.1             Fulfillment of Conditions.  From the date hereof to the
Closing Date, WEBXU shall use its commercially reasonable efforts to fulfill the
conditions specified in Article VIII to the extent that the fulfillment of such
conditions is within its control.  The foregoing obligation includes (a) the
execution and delivery of documents necessary or desirable to consummate the
Transactions, and (b) taking or refraining from such actions as may be necessary
to fulfill such conditions (including using its commercially reasonable efforts
to conduct the business of WEBXU in such manner that on the Closing Date the
representations and warranties of WEBXU contained herein shall be accurate as
though then made).
 
Section 6.2             Disclosure of Certain Matters.  From the date hereof
through the Closing Date, WEBXU shall give LOT 6 and the LOT 6 Shareholder
prompt written notice of any event or development that occurs that is of a
nature that, individually or in the aggregate, would have or reasonably be
expected to have a Material Adverse Effect on WEBXU.
 
Section 6.3             Regulatory and Other Authorizations; Notices and
Consents.  WEBXU shall use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and the
Transaction Documents to which it is a party and will cooperate fully with LOT 6
in promptly seeking to obtain all such authorizations, consents, orders and
approvals.
 
Section 6.4             Valid Issuance of Shares.  The Transaction Shares to be
issued to the LOT 6 Shareholder hereunder will be duly authorized, validly
issued, fully paid and nonassessable and, when issued and delivered in
accordance with the terms hereof for the consideration provided for herein, will
be validly issued and will constitute a valid, binding and enforceable
obligation of WEBXU in accordance with their terms and will have been issued in
compliance with all applicable federal and state securities laws.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Additional Agreements and Covenants
 
Section 7.1             Disclosure Schedules.  Each of Parties shall, as of the
Closing Date, have the obligation to supplement or amend their respective
Disclosure Schedules being delivered concurrently with the execution of this
Agreement and annexes and exhibits hereto with respect to any matter hereafter
arising or discovered which resulted in, or could reasonably be expected to
result in a Material Adverse Effect on such Party.  The obligations of the
Parties to amend or supplement their respective Disclosure Schedules being
delivered herewith shall terminate on the Closing Date.  Notwithstanding any
such amendment or supplementation, the representations and warranties of the
Parties shall be made with reference to the Disclosure Schedules as they exist
at the time of execution of this Agreement.
 
Section 7.2             Lock-Up Agreement(s).  As soon as practicable following
the execution of this Agreement, but in any event prior to the Closing Date, the
LOT 6 Shareholder shall execute and enter into a lock-up agreement substantially
in the form attached hereto as Exhibit C (the “Lock-Up Agreement”).
 
Section 7.3             Confidentiality.  Between the date hereof and the
Closing Date, each of WEBXU, the LOT 6 Parties shall hold and shall cause their
respective Representatives to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law
or by the rules and regulations of, or pursuant to any agreement of a stock
exchange or trading system, all documents and information concerning the other
Party furnished to it by such other Party or its Representatives in connection
with the Transactions, except to the extent that such information can be shown
to have been (a) previously known by the Party to which it was furnished, (b) in
the public domain through no fault of such Party, or (c) later lawfully acquired
by the Party to which it was furnished from other sources, which source is not a
Representative of the other Party, and each Party shall not release or disclose
such information to any other Person, except its Representatives in connection
with this Agreement.  Each Party shall be deemed to have satisfied its
obligations to hold confidential information concerning or supplied by the other
Party in connection with the Transactions, if it exercises the same care as it
takes to preserve confidentiality for its own similar information, but no less
than a reasonable degree of care.
 
Section 7.4             Public Announcements.  From the date of this Agreement
until the Closing or termination of this Agreement, WEBXU and each of the LOT 6
Entities shall cooperate in good faith to jointly prepare all press releases and
public announcements pertaining to this Agreement and the Transactions governed
by it, and none of the foregoing shall issue or otherwise make any public
announcement or communication pertaining to this Agreement or the transaction
without the prior consent of WEBXU (in the case of LOT 6 Entities) or any LOT 6
Entities (in the case of WEBXU), except as required by Law or by the rules and
regulations of, or pursuant to any agreement of, a stock exchange or trading
system.  Each Party will not unreasonably withhold approval from the others with
respect to any press release or public announcement.  If any Party determines
with the advice of counsel that it is required to make this Agreement and the
terms of the transaction public or otherwise issue a press release or make
public disclosure with respect thereto, it shall at a reasonable time before
making any public disclosure, consult with the other Parties regarding such
disclosure, seek such confidential treatment for such terms or portions of this
Agreement or the transaction as may be reasonably requested by the other Parties
and disclose only such information as is legally compelled to be
disclosed.  This provision will not apply to communications by any Party to its
counsel, accountants and other professional advisors.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Conditions to Closing
 
Section 8.1             LOT 6 Parties Conditions Precedent.  The obligations of
the LOT 6 Parties to enter into and complete the Closing are subject, at the
option of the LOT 6 Parties, to the fulfillment on or prior to the Closing Date
of the following conditions by WEBXU, any one or more of which may be waived by
LOT 6 in writing.
 
(a)           Representations and Covenants.  The representations and warranties
of the WEBXU Parties contained in this Agreement shall be true on and as of the
Closing Date except where the failure of such representations or warranties to
be so true and correct, individually or in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect on the WEBXU
Parties and each of the WEBXU Parties shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by each of them on or prior to the Closing
Date.
 
(b)           Litigation.  No action, suit or proceeding (i) shall have been
instituted before any court or governmental or regulatory body or instituted by
any Governmental Authorities to restrain, modify or prevent the carrying out of
the Transactions, or to seek damages or a discovery order in connection with
such Transactions, or (ii) which has or may have, in the reasonable opinion of
LOT 6 or the LOT 6 Shareholder, a Material Adverse Effect on the LOT 6 Entities.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since the
date hereof which has had or is reasonably likely to cause a Material Adverse
Effect on WEBXU.
 
(d)           Deliveries.  The deliveries required to be made by WEBXU shall
have been made by WEBXU.
 
(e)           Governmental Approval.  The Parties shall have timely obtained
from each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby.
 
(f)           Transaction Documents.  The Transaction Documents shall have been
executed and delivered by the Parties.
 
(g)           Injunctions or Restraints on Conduct of Business.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting any WEBXU Party’s conduct or operation of the
business of the WEBXU Parties following the Share Exchange shall be in effect,
nor shall any proceeding brought by an administrative agency or commission or
other Governmental Authority, domestic or foreign, seeking the foregoing be
pending.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 8.2             WEBXU Conditions Precedent.  The obligations of WEBXU to
enter into and complete the Closing are subject, at the option of WEBXU, to the
fulfillment on or prior to the Closing Date of the following conditions by each
of the LOT 6 Parties, any one or more of which may be waived by WEBXU in
writing:
 
(a)           Representations and Covenants.  The representations and warranties
of the LOT 6 Parties contained in this Agreement shall be true on and as of the
Closing Date except where the failure of such representations or warranties to
be so true and correct, individually or in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect on the LOT 6
Parties and each of the LOT 6 Parties shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by each of them on or prior to the Closing
Date, and the LOT 6 Parties shall have delivered to WEBXU a certificate, dated
the Closing Date, to the foregoing effect.
 
(b)           Litigation.  No action, suit or proceeding (i) shall have been
instituted before any court or governmental or regulatory body or instituted by
any Governmental Authorities to restrain, modify or prevent the carrying out of
the Transactions, or to seek damages or a discovery order in connection with
such Transactions, or (ii) which has or may have, in the reasonable opinion of
WEBXU, a Material Adverse Effect on WEBXU.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
January 1, 2011, which has had or is reasonably likely to cause a Material
Adverse Effect on any of the LOT 6 Entities.
 
(d)           Injunctions or Restraints on Conduct of Business.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting any LOT 6 Entities’ conduct or operation of
the business of any of the LOT 6 Entities following the Share Exchange shall be
in effect, nor shall any proceeding brought by an administrative agency or
commission or other Governmental Authority, domestic or foreign, seeking the
foregoing be pending.
 
(e)           Deliveries.  All other deliveries required to be made by the LOT 6
Parties shall have been made by them.
 
(f)           Governmental Approval.  The Parties shall have timely obtained
from each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby.
 
(g)           Employment Agreement.  SPENCER HENRY, the Chief Executive Officer
of LOT 6, and CASSIDY ANDERSON, the President of LOT 6, shall have entered into
those certain employment agreements with WEBXU, the form of which is attached
hereto as Appendix A and B (the “Employment Agreements”).
 
(h)           Transaction Documents.  The Transaction Documents shall have been
executed and delivered by the Parties.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
Indemnification
 
Section 9.1             Survival.  The representations, warranties, covenants
and agreements contained in or made pursuant to this Agreement and any
certificate delivered pursuant hereto shall survive the execution and delivery
of this Agreement and the Closing, and thereafter shall survive for a period of
(i) forty-eight (48) months after Closing for LOT 6 and the LOT 6 Shareholder
and (ii) 12 months after Closing for WEBXU.  The term during which any
representation, warranty, or covenant survives hereunder is referred to as the
“Survival Period.” Except as expressly provided in this paragraph, no claim for
indemnification hereunder may be made after the expiration of the Survival
Period.
 
Section 9.2             Indemnification by the LOT 6 Shareholder.
 
(a)           The LOT 6 Shareholder shall, subject to the terms hereof,
indemnify, defend and hold harmless WEBXU (which term, for the purposes of this
Article IX shall include any of WEBXU’s successors) and its assigns (the “WEBXU
Indemnified Parties”) from and against any liabilities, loss, claims, damages,
fines, penalties, expenses (including costs of investigation and defense and
reasonable attorneys’ fees and court costs) (collectively, “Damages”) arising
from:  (i) any breach of any representation or warranty made by the LOT 6
Parties in Article II hereof or in any certificate delivered by the LOT 6
Parties pursuant to this Agreement; or (ii) any breach by any LOT 6 Party of its
covenants or obligations in this Agreement to be performed or complied with by
such LOT 6 Party at or prior to the Closing.
 
Section 9.3             Indemnification by WEBXU.
 
(a)           WEBXU shall, subject to the terms hereof, indemnify, defend and
hold harmless each of the LOT 6 Parties and their respective successors and
assigns (the “LOT 6 Indemnified Parties”) from and against any Damages arising
from:  (i) any breach of any representation or warranty made by the WEBXU
Parties in Article III hereof or in any certificate delivered by WEBXU pursuant
to this Agreement; or (ii) any breach by any WEBXU Party, of its covenants or
obligations in this Agreement to be performed or complied with by such WEBXU
Party at or prior to the Closing.
 
Section 9.4             Limitations on Indemnity.
 
(a)           Notwithstanding any other provision in this Agreement to the
contrary, the WEBXU Indemnified Parties shall not be entitled to indemnification
pursuant to Section 9.2, unless and until the aggregate amount of Damages to the
WEBXU Indemnified Parties with respect to such matters under Section 9.2 exceeds
$25,000 (the “Deductible”), and then only to the extent such Damages exceed the
Deductible.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any other provision in this Agreement to the
contrary, no LOT 6 Party shall be entitled to indemnification pursuant to
Section 9.3, unless and until the aggregate amount of Damages with respect to
such matters under Section 9.3 exceeds the Deductible, and then only to the
extent such Damages exceed the Deductible.
 
(c)           In no event shall any Party hereto have any liability to the other
Parties hereto for any consequential, special, punitive or indirect loss or
damage whether or not any claim for such damages is based on tort or contract or
that such Party knew or should have known the likelihood of such damages in any
circumstances.
 
Section 9.5             Defense of Third Party Claims.  If a Party determines to
make a claim for indemnification hereunder (each as applicable an “Indemnitee”),
such Party as applicable shall notify the indemnifying party (an “Indemnitor”)
of the claim in writing promptly after receiving notice of any action, lawsuit,
proceeding, investigation, demand or other claim against the Indemnitee (if by a
third party), describing the claim, the amount thereof (if known and
quantifiable) and the basis thereof in reasonable detail (such written notice,
an “Indemnification Notice”); provided that the failure to so notify an
Indemnitor shall not relieve the Indemnitor of its obligations hereunder except
to the extent that (and only to the extent that) such failure shall have caused
the damages for which the Indemnitor is obligated to be greater than such
damages would have been had the Indemnitee given the Indemnitor prompt notice
hereunder.  Any Indemnitor shall be entitled to participate in the defense of
such action, lawsuit, proceeding, investigation or other claim giving rise to an
Indemnitee’s claim for indemnification at such Indemnitor’s expense, and at its
option shall be entitled to assume the defense thereof by appointing a reputable
counsel reasonably acceptable to the Indemnitee to be the lead counsel in
connection with such defense; provided, that the Indemnitee shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose; provided, however, that the fees and expenses of such separate
counsel shall be borne by the Indemnitee and shall not be recoverable from such
Indemnitor under this Article IX.  If the Indemnitor shall control the defense
of any such claim, the Indemnitor shall be entitled to settle such claims;
provided, that the Indemnitor shall obtain the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement of a claim or ceasing to defend
such claim if, pursuant to or as a result of such settlement or cessation,
injunctive or other equitable relief will be imposed against the Indemnitee or
if such settlement does not expressly and unconditionally release the Indemnitee
from all liabilities and obligations with respect to such claim.  If the
Indemnitor assumes such defense, the Indemnitor shall not be liable for any
amount required to be paid by the Indemnitee that exceeds, where the Indemnitee
has unreasonably withheld or delayed consent in connection with the proposed
compromise or settlement of a third party claim, the amount for which that third
party claim could have been settled pursuant to that proposed compromise or
settlement.  In all cases, the Indemnitee shall provide its reasonable
cooperation with the Indemnitor in defense of claims or litigation, including by
making employees, information and documentation reasonably available.  If the
Indemnitor shall not assume the defense of any such action, lawsuit, proceeding,
investigation or other claim, the Indemnitee may defend against such matter as
it deems appropriate; provided that the Indemnitee may not settle any such
matter without the written consent of the Indemnitor (which consent shall not be
unreasonably withheld, conditioned or delayed) if the Indemnitee is seeking or
will seek indemnification hereunder with respect to such matter.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 9.6             Determining Damages.  The amount of Damages subject to
indemnification under Section 9.2 or Section 9.3 shall be calculated net of
(i) any Tax Benefit inuring to the Indemnitee on account of such Damages,
(ii) any insurance proceeds or other amounts under indemnification agreements
received or receivable by the Indemnitee on account of such Damages.  If the
Indemnitee receives a Tax Benefit on account of such Damages after an
indemnification payment is made to it, the Indemnitee shall promptly pay to the
Person or Persons that made such indemnification payment the amount of such Tax
Benefit at such time or times as and to the extent that such Tax Benefit is
realized by the Indemnitee.  For purposes hereof, “Tax Benefit” shall mean any
refund of Taxes to be paid or reduction in the amount of Taxes which otherwise
would be paid by the Indemnitee, in each case computed at the highest marginal
tax rates applicable to the recipient of such benefit.  To the extent Damages
are recoverable by insurance, the Indemnitees shall take all commercially
reasonable efforts to obtain maximum recovery from such insurance.  In the event
that an insurance or other recovery is made by any Indemnitee with respect to
Damages for which any such Person has been indemnified hereunder, then a refund
equal to the aggregate amount of the recovery shall be made promptly to the
Person or Persons that provided such indemnity payments to such Indemnitee.  The
Indemnitors shall be subrogated to all rights of the Indemnitees in respect of
Damages indemnified by the Indemnitors.  The Indemnitees shall take all
commercially reasonable efforts to mitigate all Damages upon and after becoming
aware of any event which could reasonably be expected to give rise to
Damages.  For Tax purposes, the Parties agree to treat all payments made under
this Article IX as adjustments to the consideration received for the LOT 6
Shares.
 
Section 9.7             Right of Setoff Against the Additional Consideration
Shares.  To the extent that any LOT 6 Shareholder is obligated to indemnify
WEBXU after the Closing under the provisions of this Article IX for Damages, in
addition to any other rights WEBXU may have under this Article IX or otherwise,
WEBXU shall have the right, exercisable at its option, to decrease any amount
due and owing or to be due and owing to it hereunder by cancelling some or all
of the Additional Consideration Shares that are issuable to the LOT 6
Shareholder after the Closing Date.  With respect to each indemnification claim
made by WEBXU hereunder, WEBXU shall deliver notice to the LOT 6 Shareholder(s)
pursuant to Section 11.1 at any time an indemnification claim:  (A) stating that
WEBXU has paid or accrued Damages and (B) specifying in reasonable detail the
individual items of Damages included in the amount so stated, the date each such
item was paid or accrued, and the nature of the misrepresentation, breach of
representation and warranty or covenant or agreement to which such item is
related.  Upon delivery of such notice and evidence of Damages, WEBXU will be
permitted to and authorized to withhold from the Additional Consideration Shares
or the Additional Consideration Cash an amount equal to such Damages.  The
number of shares of WEBXU Common Stock that may be withheld by WEBXU will
determined by valuing each share of WEBXU Common Stock at $1.50 per share (if
WEBXU Common Stock is not yet publicly traded) or the average closing price of
the WEBXU Common Stock on the OTC Bulletin Board, or such other market on which
the Common Stock is listed or quoted, for trading for the ten trading days
immediately prior to the Target Date.  All Additional Consideration Shares that
are still issuable by WEBXU after any set-off pursuant to this Section 9.7 shall
be promptly delivered to the LOT 6 Shareholder.  All Additional Consideration
Shares withheld to satisfy some or all of any indemnification claim shall be
cancelled by WEBXU.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 9.8             Remedies.  The remedies provided in this Article IX will
not be exclusive of or limit any other remedies that may be available to the
Parties.
 
Section 9.9             Limitation on Recourse; No Third Party Beneficiaries.
 
(a)           No claim shall be brought or maintained by any Party or its
respective successors or permitted assigns against any officer, director,
partner, member, agent, representative, Affiliate, equity holder, successor or
permitted assign of any Party which is not otherwise expressly identified as a
Party, and no recourse shall be brought or granted against any of them, by
virtue of or based upon any alleged misrepresentation or inaccuracy in or breach
of any of the representations, warranties, covenants or obligations of any Party
set forth or contained in this Agreement or any exhibit or schedule hereto or
any certificate delivered hereunder.
 
(b)           Except as set forth in Section 9.3, the provisions of this
Article IX are for the sole benefit of the Parties and nothing in this
Article IX, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Article IX.
 
ARTICLE X
 
Termination
 
Section 10.1           Methods of Termination.  Unless waived by the Parties
hereto in writing, the Transactions may be terminated and/or abandoned at any
time but not later than the Closing:
 
(a)           by mutual written consent of the Parties;
 
(b)           by either WEBXU or the LOT 6 Parties, if the Closing has not
occurred by such date that has been agreed by the Parties;
 
(c)           by any LOT 6 Party, if there has been a breach by WEBXU of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
LOT 6 Parties at the Closing under Section 8.1(a) and such violation or breach
has not been waived by the LOT 6 Parties or cured by the WEBXU Parties within
ten (10) business days after written notice thereof from the LOT 6 Parties;
 
(d)           by WEBXU, if there has been a breach by the LOT 6 Parties of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
WEBXU Parties at the Closing under Section 8.2(a) and such violation or breach
has not been waived by the WEBXU Parties or cured by the LOT 6 Parties within
ten (10) business days after written notice thereof from the WEBXU Parties;
 
 
30

--------------------------------------------------------------------------------

 
 
Section 10.2           Effect of Termination.
 
(a)           In the event of termination and abandonment by either WEBXU or the
LOT 6 Parties, or all of them, pursuant to Section 10.1 hereof, written notice
thereof shall forthwith be given to the other Party, and except as set forth in
this Section 10, all further obligations of the Parties shall terminate, no
Party shall have any right against the other Party hereto, and each Party shall
bear its own costs and expenses.    Nothing contained in this Section 10.2 shall
relieve any party from liability for any breach of this Agreement prior to such
termination.
 
(b)           If the Transactions contemplated by this Agreement are terminated
and/or abandoned as provided herein:
 
(i)           each Party hereto will destroy all documents, work papers and
other material (and all copies thereof) of the other Party relating to the
Transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same; and
 
(ii)           all confidential information received by either Party hereto with
respect to the business of the other Party hereto shall be treated in accordance
with Section 7.3 hereof, which shall survive such termination or
abandonment.  Notwithstanding anything herein to the contrary, Article X and
Article XI shall survive termination of this Agreement.
 
ARTICLE XI
 
Miscellaneous
 
Section 11.1           Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed given upon receipt by the Parties at the addresses set forth on the
signature pages hereto (or at such other address for a Party as shall be
specified in writing to all other Parties).
 
Section 11.2           Amendments; Waivers; No Additional Consideration.  No
provision of this Agreement may be waived or amended except in a written
instrument signed by all of the Parties hereto.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
Section 11.3           Expenses.  Each Party shall be responsible for its own
Expenses in connection with this Agreement and the transaction contemplated
hereby.
 
Section 11.4           Adjustments to Additional Consideration Shares.  The
number of Additional Consideration Shares issued hereunder shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend, extraordinary cash dividends, reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to WEBXU Common Stock, occurring on or after the date hereof.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 11.5           Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
 
Section 11.6           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
Transactions are fulfilled to the extent possible.
 
Section 11.7           Counterparts; Facsimile Execution.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other
Parties.  Facsimile execution and delivery of this Agreement is legal, valid and
binding for all purposes.
 
Section 11.8           Entire Agreement; Third Party Beneficiaries.  This
Agreement, taken together with all Exhibits, Annexes and Schedules hereto
(a) constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any Person other than the
Parties any rights or remedies.
 
Section 11.9           Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
Section 11.10         Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
Section 11.11         Arbitration.  Any dispute, controversy or claim arising
out of, relating to, or in connection with, this Agreement or the transactions
contemplated hereby shall be finally settled by binding arbitration.  The
arbitration shall be conducted and the arbitrator chosen in accordance with the
rules of the American Arbitration Association in effect at the time of the
arbitration, except as they may be modified herein or by mutual agreement of
WEBXU and the LOT 6 Shareholder.  In connection with any such arbitration, each
Party shall be afforded the opportunity to conduct discovery in accordance with
the Federal Rules of Civil Procedure.  The seat of the arbitration shall be in
Los Angeles, California.  Each of WEBXU and the LOT 6 Shareholder hereby
irrevocably submits to the jurisdiction of the arbitrator in Los Angeles,
California and waives any defense in an arbitration based upon any claim that
such party is not subject personally to the jurisdiction of such arbitrator,
that such arbitration is brought in an inconvenient forum or that such venue is
improper.  The arbitral award shall be in writing and shall be final and binding
on each of the parties to this Agreement.  The award may include an award of
costs, including reasonable attorneys’ fees and disbursements and may also
include injunctive relief.  Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets.  Each of WEBXU and the LOT 6 Parties acknowledges and agrees that by
agreeing to these arbitration provisions each of the parties hereto is waiving
any right that such party may have to a jury trial with respect to the
resolution of any dispute under this Agreement or the transactions contemplated
hereby.
 
[Signature Page Follows]
 
 
32

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

Address:
WEBXU, INC.
  3435 Ocean Park Blvd., Ste. 107-282       Santa Monica, CA 90405      
Attn:  Chief Executive Officer
By:
/s/ Matt Hill                  Name:  Matt Hill       Title:    Chief Executive
Officer  

 

Address:
LOT 6 MEDIA, INC.
 
1250 East 200 South, Ste. 2E
     
Lehi, UT 84043
       
By:
/s/ Ryan Poelman             Name:  Ryan Poelman       Title:    Chief Executive
Officer  

 

 
EVOLVED TECHNOLOGY, LLC
          Address:      
1250 East 200 South, Ste. 2E
By:
/s/ Ryan Poelman        
Lehi, UT 84043
 
Ryan Poelman, managing member of
EVOLVED TECHNOLOGY, LLC
 

 

 
RYAN POELMAN
                  Address:
By:
/s/ Ryan Poelman        
1250 East 200 South, Ste. 2E
 
 Ryan Poelman                                                             
  Lehi, UT 84043      

 
 
33

--------------------------------------------------------------------------------

 


Exhibit A
 
Definitions
 
“LOT 6 Constituent Instruments” means LOT 6’s Certificate of Incorporation and
Bylaws, each as amended through the date hereof.
 
“LOT 6 Entities” means, collectively, LOT 6 and any the Subsidiary of LOT 6.
 
“Affiliates” shall mean any Person that directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
fifty percent (50%) or more of the voting securities of a second Person shall be
deemed to control that second Person.  For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.
 
“WEBXU Common Stock” means the Common Stock of WEBXU, $0.001 par value per
share.
 
“WEBXU Entities” means collectively WEBXU and any wholly-owned Subsidiary of
WEBXU.
 
“WEBXU Securities” means the Transaction Shares.
 
 “Contract” means a contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“Environmental Law” shall mean any Legal Requirement that requires or relates
to:
 
(a)           advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(b)           preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
 
(c)           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
 
(d)           assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
environment when used or disposed of;
 
(e)           protecting resources, species, or ecological amenities;
 
 
A-1

--------------------------------------------------------------------------------

 
 
(f)           reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
 
(g)           cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
 
(h)           making responsible parties pay private parties, or groups of them,
for damages done to their health or the environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.
 
“Exchange Act” means the Share Exchange Act of 1934, as amended.
 
“Expenses” shall mean all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party on its behalf in
connection with or related to the authorization, preparation, diligence,
negotiation, execution and performance of this Agreement and the Transaction
Documents.
 
“Governmental Authority” means any national, federal, state, provincial, local
or foreign government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body of
competent jurisdiction, or other governmental authority or instrumentality,
domestic or foreign.
 
 “Judgment” means any judgment, order or decree.
 
“Knowledge”, with respect to WEBXU shall mean the actual knowledge of its Chief
Executive Officer or Chief Financial Officer.
 
“Law(s)” means any law, statute, ordinance, rule, regulation, order, writ,
injunction or decree.
 
“Legal Requirement” means any federal, state, local, municipal, provincial,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authorities (or under
the authority of any national Share Exchange upon which WEBXU Securities then
listed or traded)
 
“Liens” means any liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances.
 
“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of such Person and
its subsidiaries, taken as a whole.
 
“Net Working Capital” means current assets (defined as cash, other receivables
and prepaid expenses) minus current liabilities as reflected in a balance sheet
included in financial statements prepared in accordance with Section 2.8.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Permits” mean all governmental franchises, licenses, permits, authorizations
and approvals necessary to enable a Person to own, lease or otherwise hold its
properties and assets and to conduct its businesses as presently conducted.
 
 “Person” shall mean an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.
 
 “Representatives” of either Party shall mean such Party’s employees,
accountants, auditors, actuaries, counsel, financial advisors, bankers,
investment bankers and consultants and any other person acting on behalf of such
Party.
 
“SEC” means the U.S.  Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” of a specified Person means any corporation, partnership, limited
liability company, joint venture or other legal entity of which the specified
Person (either alone or through or together with any other subsidiary (a)
directly or indirectly owns, beneficially or of record, an amount of voting
securities of other interests in such entity that is sufficient to enable such
Person to elect at least a majority of the members of such entity’s board of
directors or other governing body, or (b) owns at least 50% of the outstanding
equity or financial interests of such entity.
 
 “Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Authority, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Trade Secrets” means all trade secrets under applicable law and other rights in
know-how and confidential or proprietary information, processing, manufacturing
or marketing information, including new developments, inventions, processes,
ideas or other proprietary information that provides advantages over competitors
who do not know or use it.
 
“Transaction Documents” means this Agreement, the Lock-Up Agreement, the
Employment Agreement and any ancillary documents.
 
“U.S. GAAP” means generally accepted accounting principles of the United States.
 
 
A-3

--------------------------------------------------------------------------------

 